Citation Nr: 0333509	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, status-post rotator cuff 
repair.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for an adjustment 
disorder.

6.  Entitlement to service connection for a scar on the 
palmar surface of the left wrist.

7.  Entitlement to a disability rating greater than 40 
percent for bilateral hearing loss.

8.  Entitlement to a disability rating greater than 10 
percent for tinnitus.

REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran was originally scheduled for a videoconference 
hearing on September 19, 2002, before one of the undersigned 
Veterans Law Judges.  The Veterans Law Judge (VLJ) was not 
provided with the veteran's claims file at the time.  A 
continuance in the case was granted so that the veteran's 
file could be located.  As a result, the hearing was 
adjourned.

The veteran's hearing was rescheduled for April 29, 2003, and 
was conducted by a second VLJ, who is also participating in 
this action by the Board.  In addition, the veteran faxed 
additional medical evidence to the Board on the day of the 
hearing.  The additional evidence will be considered by the 
RO upon remand of the veteran's case.

Finally, it should be noted that the veteran perfected an 
appeal of an additional issue that was eventually resolved 
during the appeal.  The veteran originally sought entitlement 
to service connection for a psychiatric disorder, to include 
a post-traumatic stress disorder (PTSD) and an adjustment 
disorder.  Service connection for PTSD was granted by a 
February 2002 rating decision.  There is no indication in the 
claims file that the veteran has expressed any disagreement 
with the February 2002 action that assigned a rating for PTSD 
and an effective date for the award.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement (NOD) regarding disability compensation level 
separate from prior NOD regarding issue of service 
connection).  Consequently, the Board does not have 
jurisdiction to address the PTSD claim.  (The claim of 
entitlement to service connection for an adjustment disorder 
remains on appeal.)


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  (Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.)  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.

The RO wrote to the veteran in June 2002 and provided notice 
to the veteran regarding the evidence needed to substantiate 
a claim for service connection for several of the issues on 
appeal; however, the letter failed to address all the claims 
of service connection and failed to provide the required 
notice regarding the veteran's pending claim for higher 
ratings for his service-connected bilateral hearing loss and 
tinnitus.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As a result, the letter was inadequate.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d. 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1) (West 2002).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded for additional evidentiary development, the 
RO should take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA § 5103 notice.  

As noted in the Introduction section of this decision, the 
veteran testified at a videoconference hearing in April 2003.  
At that time, he said that he had been in receipt of Social 
Security Administration (SSA) disability benefits since 
December 1998.  The administrative decision, and pertinent 
medical records, must be requested, and obtained if possible.  

The veteran has not recently been afforded a VA compensation 
and pension (C&P) examination to assess the level of 
disability for his service-connected bilateral hearing loss.  
A new VA examination is therefore required to properly 
evaluate the current disability status.  See Green v. 
Derwinski, 1 Vet. App. 21, 124 (1991).

The veteran was afforded a VA examination in December 2001 to 
assess his claim for entitlement to service connection for 
malaria.  The VA examiner recounted that the veteran was 
first diagnosed with malaria in 1997 based on a positive 
smear.  The examiner provided an opinion that the veteran 
probably suffered from plasmodium vivax infection.  
Nevertheless, the examiner did not address the issue of 
whether the veteran's infection, and problems with recurring 
symptoms, could be related to the veteran's period of 
military service.  (The examiner opined that there was no 
relationship between the veteran's malaria, or plasmodium 
vivax infection, and his several claims related to 
degenerative disc/joint disease.)  Further action is required 
to obtain a medical opinion as to whether it is at least as 
likely as not that the veteran's malaria is related to his 
period of military service.

Evidence of record shows that the veteran served in combat 
during his tour of duty in the Republic of Vietnam.  In such 
a case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service medical records (SMRs) are negative for 
any indication of injury to the left wrist, right knee, right 
shoulder, or back.  The veteran was noted to experience some 
swelling in the right shoulder secondary to a reaction to 
several immunizations.

The private treatment records associated with the claims file 
reveal that the veteran suffered injuries to his right knee, 
right shoulder and back several times subsequent to service, 
with surgeries required for the knee, shoulder and back.  A 
treatment entry dated in September 1976 first noted treatment 
for a sprained right knee.  Several additional injuries were 
documented in subsequent years.  The veteran underwent 
surgery for the right knee in November 1992 after sustaining 
an injury at work.  Other records reflect that the veteran 
was treated for complaints of bursitis in both shoulders as 
early as December 1984.  He underwent surgery on the right 
shoulder in April 1994 to repair a rotator cuff tear.  The 
veteran was evaluated for a back injury in May 1995 after he 
fell from a ladder.  He was again evaluated in May 1997 after 
he slipped in a parking lot.  The veteran was found to have a 
herniated disc and subsequently had surgery on his lower back 
in January 2001.  In regard to the left wrist, the veteran 
has maintained that he sustained a laceration of the wrist 
when he sought to take cover when he was fired upon in 
service.  However, there is no residual disability noted in 
the VA or private records.  (The veteran was evaluated in 
January 1982 when he got a piece of metal embedded in the 
left wrist at work.  At that time, the veteran gave a history 
of sustaining an injury to the wrist as a child secondary to 
falling on a pair of scissors.)

The veteran testified in April 2003 that he felt that he had 
sustained injuries to his right knee, right shoulder and back 
as a result of his combat service in Vietnam.  Specifically, 
he said that he frequently had to carry heavy loads of 
ammunition that strained his shoulder and back.  He also 
testified that he jumped out of helicopters on a number of 
occasions while bearing a heavy load.  This added strain to 
his knee, shoulder, and back.  He said he was not able to 
seek treatment at the time for his problems because of the 
combat conditions.  Finally, the veteran testified that he 
injured his left wrist on a mortar canister when he took 
cover during an attack.  

In light of the veteran's combat service, and his claim that 
he sustained injuries to his right knee, right shoulder, 
back, and left wrist as a result of combat service, a new VA 
examination is required to assess the veteran's claim.  
Although the veteran's SMRs do not reflect injuries as 
claimed by the veteran, his lay statements represent evidence 
of injuries consistent with the circumstances, conditions, or 
hardships of combat as experienced by the veteran.

Finally, as noted in the Introduction section, the veteran 
was granted entitlement to service connection for PTSD in 
February 2002.  This action represented a complete grant of 
benefits sought on appeal as to the issue of service 
connection for PTSD.  However, the issue developed on appeal 
at that time involved the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD and an 
adjustment disorder as reflected in the May 2000 statement of 
the case.  The veteran has received a diagnosis of adjustment 
disorder on VA examinations dated in July 1997 and December 
2001.  Moreover, the veteran's psychiatric impairment has 
been largely attributed to the diagnosed adjustment disorder 
as opposed to the now service-connected PTSD.  Therefore, 
unless the veteran indicates otherwise, the issue is still on 
appeal and should be re-adjudicated after the additional 
evidence associated with the record is reviewed.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs.  See 38 
C.F.R. § 3.159 (2003).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claims.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of 
the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for his 
claimed disorders.  After securing 
the necessary releases, the RO 
should obtain those records that 
have not been previously secured, 
including any VA treatment records.

3.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon 
concerning that claim, should be 
requested.

4.  The veteran should be afforded a 
VA audiology examination for the 
purpose of ascertaining the current 
severity of his service-connected 
bilateral hearing loss and tinnitus.  

5.  The examiner who conducted the 
December 2001 VA infectious 
disabilities examination should be 
contacted and asked to provide a 
medical opinion as to whether it is 
at least as likely as not that the 
veteran's malaria, first diagnosed 
many years after service, is related 
to his period of military service.  
The examiner should review all 
evidence of record, and the 
examination report should include a 
complete rationale for all opinions 
expressed.  If the examiner is not 
available, another examination 
should be scheduled so that the 
medical nexus evidence can be 
obtained.

6.  The veteran should be afforded a 
VA examination to evaluate his claim 
for service connection for left 
wrist, right knee, right shoulder, 
and back disabilities.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examiner must 
review the veteran's claims file in 
association with the examination.  
The examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not that the 
veteran's current left wrist, right 
knee, right shoulder or back 
disorder is related to the veteran's 
period of military service.  In 
forming an opinion, the examiner is 
advised to consider the veteran's 
claim of suffering injuries in 
service during combat that may not 
have been recorded in his service 
medical records.  The examination 
report must include a complete 
rationale for all opinions 
expressed.  

7.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
that addresses all of the evidence 
added to the record since the 
February 2002 supplemental statement 
of the case.  They should be 
afforded an opportunity to respond.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	U. R. POWELL	MARK F. HALSEY
     Veterans Law Judge		 	      Veterans Law 
Judge 
Board of Veterans' Appeals		  Board of Veterans' 
Appeals



		
	ROBERT E. SULLIVAN
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

